Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-8 and 10-20 are currently pending.
2.	Claim 9 is canceled.
3.	Claims 1-2, 4-7, 10-11, and 13-16 are currently amended.
4.	The objections to the claims are overcome.
5.	The 101 rejection to Claim 1 has been overcome.

Information Disclosure Statement
6.	The Information Disclosure Statement (IDS) submitted on 8/25/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 20170320500 A1) in view of Stommer (DE 102018001968 B3).
11.	Regarding Claim 1, Yoo teaches a task scheduling method, comprising: identifying, by an on-board computer, obstacle information of a plurality of obstacles around an autonomous driving vehicle (Yoo: [0004], [0005], and [0028] "In particular, when an autonomous vehicle attempts a lane change in a downtown area, a traffic congestion section, and an expressway where traffic changes in real time, various dangerous situations may occur, and thus, it is important to generate a safe driving path in consideration of collisions with dynamic obstacles around the vehicle."  Also, "The present disclosure provides a path planning [task scheduling] apparatus and method for an autonomous vehicle that generate a safe driving path and a velocity profile for a lane change of the autonomous vehicle."  Also, "In particular, the surrounding information detector 110 may be configured to detect surrounding information of a vehicle using various types of sensors mounted within the vehicle. The surrounding information [around the autonomous vehicle] may include road information, and the velocity, longitudinal acceleration, lateral acceleration, and position of a dynamic obstacle around the vehicle [identify obstacle information]."); 
For each obstacle… determining, by the on-board computer, a safety level of the obstacle according to driving information of the autonomous driving vehicle and the obstacle information of the obstacle (Yoo: [0039] "The collision risk calculation module 163 may be configured to calculate the degree of collision risk [determine safety level] with respect to a dynamic obstacle [of obstacle](e.g., a neighboring vehicle) using the surrounding information [according to obstacle information], the road information, and the vehicle information [according to driving information] output from the surrounding information detector 110 and the vehicle information detector 120.");
For each obstacle… determining, by the on-board computer, a driving task according to the obstacle information of the obstacle, and determining, by the on-board computer, a safety level of the driving task according to the safety level of the obstacle corresponding to the obstacle information of the obstacle, wherein the driving task is used to avoid a collision with the corresponding obstacle (Yoo: [0039] "For example, the candidate path generation module 161 may be configured to generate candidate paths [determine driving task] (e.g., driving lane candidate paths) within the driving lane, and candidate paths (e.g., target lane candidate paths) for moving from the driving lane to the target lane, as illustrated in FIG. 2... In particular, the collision risk calculation module 163 may be configured to calculate the degree of collision risk with respect to the dynamic obstacle [safety level according to obstacle information] for each of the target lane candidate paths.").
Yoo fails to explicitly teach a plurality of obstacles and determining, by the on-board computer, a safety level of the driving task according to the safety level of the obstacle corresponding to the obstacle information of the obstacle, wherein the driving task is used to avoid a collision with the corresponding obstacle; sorting, by the on-board computer, driving tasks corresponding to the plurality of obstacles according to safety levels of the driving tasks to obtain a sorting result, determining, by the on-board computer, a schedule of the driving tasks according to the sorting result, and performing, by the on-board computer, the driving task according to the schedule driving; and in case that there is at least one of the driving tasks that has not been performed currently and there is a newly added driving task, when the newly added driving task has a higher safety level, performing, by the on-board computer, the newly added driving task preferentially.  
	However, in the same field of endeavor, Stommer teaches for each obstacle of the plurality of obstacles, determining, by the on-board computer, a safety level of the obstacle according to driving information of the autonomous driving vehicle and the obstacle information of the obstacle (Stommer: [0010] and [0059] "The respective numerical number of vulnerable road users [plurality of obstacles] and a risk variable [safety level] are determined from measured values of the environment recognition [determine safety level for each of the plurality of obstacles]. The instantaneous trajectories, consisting at least of numerical information on the times, locations, directions, speeds and accelerations, are also assigned to the respective vulnerable road users from the measured values."  Also, "Context information, risk variables, number, times, locations, directions of movement, speeds and accelerations of vulnerable road users are determined, the associated measurement data are kept as numerical values for further processing in the main memory and also stored in the data memory.");
For each obstacle of the plurality of obstacles, determining, by the on-board computer, a driving task according to the obstacle information of the obstacle (Stommer: [0013] "In the process, possible collisions between the vehicle are calculated using the probable trajectories, and the associated necessary evasive maneuvers [determine a driving task] are determined in each case."), 
And determining, by the on-board computer, a safety level of the driving task according to the safety level of the obstacle corresponding to the obstacle information of the obstacle, wherein the driving task is used to avoid a collision with the corresponding obstacle (Stommer: [0062] "In step S4, a first decision stage of the method, the movement model from step S3 is used to predict possible collisions of the vehicle F0 with the vulnerable road users VVk involved in the traffic situation. The associated trajectories T(a_k) of the vulnerable road users VVk are determined, which are on a collision course with the vehicle F0 with a probability p(a_k, t_k) at the time t_k [determine safety of obstacle]. Depending on the respective result, a sequence of decisions regarding necessary evasive maneuvers AWM(a_k) is made [driving task to avoid a collision with obstacle]. The method is designed in such a way that the necessary evasive maneuvers AWM(a_k) around vulnerable road users VVk are initially only calculated on the basis of possible collision times t_k of the trajectories T(a_k) [determine safety level of driving task]."); 
Sorting, by the on-board computer, driving tasks corresponding to the plurality of obstacles according to safety levels of the driving tasks to obtain a sorting result (Stommer: [0041] and [0049] "If there are conflicts with regard to necessary evasive maneuvers AWM(a_k), then the method has a further advantageous decision stage for solving the conflicts. In a conflict situation, the method uses additionally calculated expected values E(k) of a risk variable L(k) [according to safety level] in order to prioritize a necessary evasive maneuver [sorting driving task corresponding to obstacles to obtain sorting result] over another necessary evasive maneuver."  Also, "In an acute emergency, the control device will forward corresponding control commands to the vehicle's actuator system in order to initiate prioritized evasive maneuvers."), 
Determining, by the on-board computer, a schedule of the driving tasks according to the sorting result, and performing, by the on-board computer, the driving task according to the schedule driving; and in case that there is at least one of the driving tasks that has not been performed currently and there is a newly added driving task, when the newly added driving task has a higher safety level, performing, by the on-board computer, the newly added driving task preferentially (Stommer: [0013] and [0040] "If the evasive maneuvers around several vulnerable road users cannot be carried out sequentially or simultaneously because several necessary evasive maneuvers contradict each other, or because necessary evasive maneuvers subsequently lead to collisions with other vulnerable road users, the method includes the risk value determined during environment recognition in the decision-making process for determination appropriate evasive maneuvers to resolve these conflicts. In this way, the control device forwards prioritized evasive maneuvers [perform driving task according to schedule] as corresponding control commands to the vehicle's actuator system in order to initiate the evasive maneuver directly in an acute emergency."  Also, "In a conflict situation, the method uses additionally calculated expected values E(k) of a risk variable L(k) in order to prioritize a necessary evasive maneuver over another necessary evasive maneuver [schedule driving tasks according to sorting result]. The risk variable L(k) is a measured variable that was measured by the sensors when recognizing the surroundings or determined by means of unidirectional or bidirectional transmitting and receiving units such as Car2Car or Car2X communication." Note that a skilled practitioner would recognize that Stommer executes the evasive maneuver with the highest priority.  Therefore, it can be implied that even if there is a new driving tasks added, it will be scheduled and performed based on the priority of the evasive maneuvers. Stommer further teaches in [0048] that the data is constantly updated for determining trajectories and evasive maneuvers. The updating data includes environment recognition which can lead to a new driving tasks if another obstacle is identified in the environment.).  
Yoo and Stommer are considered to be analogous to the claim invention because they are in the same field of autonomous vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo to incorporate the teachings of Stommer to sort driving tasks, determine a schedule according to the sorting result, and perform the driving task because it provides the benefit of autonomous vehicle control to avoid a collision when there are multiple obstacles that could result in a collision with the vehicle.  Additionally, the autonomous vehicle control provides the benefit of increased safety of the vehicle and passengers. 
12.	Regarding Claim 2, Yoo and Stommer remains as applied above in Claim 1, and further, Yoo teaches the identifying, by the on-board computer, obstacle information of the plurality of obstacles around the autonomous driving vehicle, comprises: acquiring environmental data of an environment around the vehicle through a sensor provided in the vehicle (Yoo: [0028] "In particular, the surrounding information detector 110 may be configured to detect surrounding information [acquiring environmental data, around vehicle] of a vehicle using various types of sensors mounted within the vehicle [sensor provided in vehicle]. The surrounding information may include road information, and the velocity, longitudinal acceleration, lateral acceleration, and position of a dynamic obstacle around the vehicle [identify obstacle information]."); 
And identifying the plurality of obstacles according to the environmental data, and determining the obstacle information of each obstacle of the plurality of obstacles (Yoo: [0039] "The collision risk calculation module 163 may be configured to calculate the degree of collision risk with respect to a dynamic obstacle [determine obstacle information] (e.g., a neighboring vehicle) using the surrounding information [identify obstacle from environmental data], the road information, and the vehicle information output from the surrounding information detector 110 and the vehicle information detector 120.").  
13.	Regarding Claim 3, Yoo and Stommer remains as applied above in Claim 2, and further, Yoo teaches the sensor comprises at least one of the following: a camera, a radar and a lidar (Yoo: [0029] "The surrounding information detector 110 may further be configured to obtain the surrounding information using an image sensor, a distance sensor, a position sensor, and the like. The distance sensor may be any one of an infrared sensor, a radio detection and ranging (RADAR) sensor, a light detection and ranging (LiDAR) sensor, a laser scanner, and the like...").  
14.	Regarding Claim 4, Yoo and Stommer remains as applied above in Claim 1, and further, Yoo teaches for each obstacle of the plurality of obstacles, determining, by the on-board computer, a safety level of an obstacle according to driving information of the autonomous driving vehicle and the obstacle information of the obstacle, comprises (Yoo: [0039] "The collision risk calculation module 163 may be configured to calculate the degree of collision risk [determine safety level] with respect to a dynamic obstacle [of obstacle](e.g., a neighboring vehicle) using the surrounding information [according to obstacle information], the road information, and the vehicle information [according to driving information] output from the surrounding information detector 110 and the vehicle information detector 120."): 
Predicting a moving track of the obstacle according to the obstacle information of the obstacle (Yoo: [0040] "The collision risk calculation module 163 may be configured to predict a driving path of the dynamic obstacle [predict a moving track of obstacle] using the information regarding the velocity, longitudinal acceleration, lateral acceleration, and position of the dynamic obstacle [according to obstacle information] and the road information that have been obtained by the surrounding information detector 110."); 
And determining the safety level of the obstacle according to the driving information of the autonomous driving vehicle and the moving track of the obstacle (Yoo: [0040] "When the driving path of the dynamic obstacle is predicted, the collision risk calculation module 163 may be configured to predict the positions of the vehicle [according to driving information] and the dynamic obstacle [according to moving track of obstacle] pert seconds to determine whether there is a collision risk [determine safety level of obstacle] (see FIG. 3).").  
15.	Regarding Claim 5, Yoo and Stommer remains as applied above in Claim 4, and further, Yoo teaches the determining the safety level of the obstacle according to the driving information of the autonomous driving vehicle and the moving track of the obstacle, comprises: predicting a collision time of the autonomous driving vehicle with the obstacle according to the driving information of the autonomous driving vehicle and the moving track of the obstacle (Yoo: [0040] "When the driving path of the dynamic obstacle is predicted, the collision risk calculation module 163 may be configured to predict the positions of the vehicle [according to driving information] and the dynamic obstacle [according to moving track of obstacle] pert seconds to determine whether there is a collision risk (see FIG. 3) [determine safety risk, predict collision time]. As a time to collision (TTC) is reduced, the degree of collision risk may be increased."); 
And determining the safety level of the obstacle according to the collision time (Yoo: [0030], [0048], and [0049] "The vehicle behavior determiner 130 may be configured to determine vehicle behavior based on a global path generated by a global path planner (not shown), the surrounding information, and the vehicle information. The vehicle behavior determiner 130 may be configured to determine whether the vehicle should make a lane change. The vehicle behavior determiner 130 may further be configured to determine a behavior mode of the vehicle based on whether the lane change is required."  Also, "In other words, when a collision is not predicted [according to collision time] in one or more candidate paths among the target lane candidate paths, the path selection module 167 of the driving path generator 160 may be configured to select one of the corresponding candidate paths in which the collision is not predicted as the local path."  Also, "Meanwhile, when the collision is predicted in all of the target lane candidate paths [determining safety level of obstacle, according to predicted collision time] in operation S140, the driving path generator 160 may be configured to generate a velocity profile based on a vehicle velocity and a target velocity in operation S170.").  
16.	Regarding Claim 6, Yoo and Stommer remains as applied above in Claim 4, and further, Yoo teaches the driving information comprises at least one of the following information: a speed, a heading angle, an acceleration and a heading angular velocity (Yoo: [0030] "The vehicle information detector 120 may be configured to obtain the vehicle information [driving information] such as the velocity [speed], position, steering angle [heading angle], and the like, of the vehicle using a velocity sensor, a position sensor, a steering angle sensor, and the like.").  
17.	Regarding Claim 7, Yoo and Stommer remains as applied above in Claim 1, and further, Stommer teaches determining, by the on-board computer, a schedule of the driving tasks according to the sorting result, and performing the driving tasks according to the schedule, comprises:4855-5275-4473, v. 1Application No. 17/030,919Response to Office Action Page 4determining a task with the highest safety level in the driving tasks, and preferentially performing the task with the highest safety level (Stommer: [0013] and [0040] "If the evasive maneuvers around several vulnerable road users cannot be carried out sequentially or simultaneously because several necessary evasive maneuvers contradict each other, or because necessary evasive maneuvers subsequently lead to collisions with other vulnerable road users, the method includes the risk value determined during environment recognition in the decision-making process for determination appropriate evasive maneuvers to resolve these conflicts. In this way, the control device forwards prioritized evasive maneuvers [perform driving task according to schedule] as corresponding control commands to the vehicle's actuator system in order to initiate the evasive maneuver directly in an acute emergency."  Also, "In a conflict situation, the method uses additionally calculated expected values E(k) of a risk variable L(k) in order to prioritize a necessary evasive maneuver [determine and preferentially perform task] over another necessary evasive maneuver [schedule driving tasks according to sorting result]. The risk variable L(k) is a measured variable that was measured by the sensors when recognizing the surroundings or determined by means of unidirectional or bidirectional transmitting and receiving units such as Car2Car or Car2X communication.”).
18.	Regarding Claim 8, Yoo and Stommer remains as applied above in Claim 1, and further, Yoo teaches the obstacle information comprises at least one of the following information: a type of the obstacle and a position of the obstacle (Yoo: [0007] "The surrounding information may include road information regarding the vehicle, and the velocity, longitudinal acceleration, lateral acceleration, and position [position of obstacle] of a dynamic obstacle [type of obstacle] around the vehicle.").  
19.	Regarding Claim 10, Yoo teaches a task scheduling apparatus, comprising: at least one processor; and a memory connected in communication with the at least one processor; wherein, the memory stores instructions that are executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to (Yoo: [0022] and [0023] "Additionally, it is understood that the term controller/control unit refers to a hardware device that includes a memory and a processor. The memory is configured to store the modules and the processor is specifically configured to execute said modules to perform one or more processes [in communication] which are described further below."  Also, "Furthermore, control logic of the present invention may be embodied as non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor [comprises processor], controller/control unit or the like."):
Identify obstacle information… around an autonomous driving vehicle (Yoo: [0004], [0005], and [0028] "In particular, when an autonomous vehicle attempts a lane change in a downtown area, a traffic congestion section, and an expressway where traffic changes in real time, various dangerous situations may occur, and thus, it is important to generate a safe driving path in consideration of collisions with dynamic obstacles around the vehicle."  Also, "The present disclosure provides a path planning [task scheduling] apparatus and method for an autonomous vehicle that generate a safe driving path and a velocity profile for a lane change of the autonomous vehicle."  Also, "In particular, the surrounding information detector 110 may be configured to detect surrounding information of a vehicle using various types of sensors mounted within the vehicle. The surrounding information [around the autonomous vehicle] may include road information, and the velocity, longitudinal acceleration, lateral acceleration, and position of a dynamic obstacle around the vehicle [identify obstacle information]."); 
For each obstacle… determine a safety level of the obstacle according to driving information of the autonomous driving vehicle and the obstacle information of the obstacle (Yoo: [0039] "The collision risk calculation module 163 may be configured to calculate the degree of collision risk [determine safety level] with respect to a dynamic obstacle [of obstacle](e.g., a neighboring vehicle) using the surrounding information [according to obstacle information], the road information, and the vehicle information [according to driving information] output from the surrounding information detector 110 and the vehicle information detector 120.");
For each obstacle… determine a driving task according to the obstacle information of the obstacle (Yoo: [0039] "For example, the candidate path generation module 161 may be configured to generate candidate paths [determine driving task] (e.g., driving lane candidate paths) within the driving lane, and candidate paths (e.g., target lane candidate paths) for moving from the driving lane to the target lane, as illustrated in FIG. 2... In particular, the collision risk calculation module 163 may be configured to calculate the degree of collision risk with respect to the dynamic obstacle [safety level according to obstacle information] for each of the target lane candidate paths.").
Yoo fails to explicitly to teach a plurality of obstacles and determine a safety level of the driving task according to the safety level of the obstacle corresponding to the obstacle information of the obstacle, wherein the driving task is used to avoid a collision with the corresponding obstacle; sort driving tasks corresponding to the plurality of obstacles according to safety levels of the driving tasks to obtain a sorting result, determine a schedule of the driving tasks according to the sorting result, and perform the driving tasks according to the schedule; and in case that there is at least one of the driving tasks that has not been performed4855-5275-4473, v. 1Application No. 17/030,919Response to Office ActionPage 5 currently and there is a newly added driving task, when the newly added driving task has a higher safety level, perform the newly added driving task preferentially.
However, in the same field of endeavor, Stommer teaches to identify obstacle information of a plurality of obstacles around an autonomous driving vehicle; for each obstacle of the plurality of obstacles, determine a safety level of the obstacle according to driving information of the autonomous driving vehicle and the obstacle information of the obstacle (Stommer: [0010] and [0059] "The respective numerical number of vulnerable road users [plurality of obstacles] and a risk variable [safety level] are determined from measured values of the environment recognition [determine safety level for each of the plurality of obstacles]. The instantaneous trajectories, consisting at least of numerical information on the times, locations, directions, speeds and accelerations, are also assigned to the respective vulnerable road users from the measured values."  Also, "Context information, risk variables, number, times, locations, directions of movement, speeds and accelerations of vulnerable road users are determined, the associated measurement data are kept as numerical values for further processing in the main memory and also stored in the data memory.");
For each obstacle of the plurality of obstacles, determine a driving task according to the obstacle information of the obstacle (Stommer: [0013] "In the process, possible collisions between the vehicle are calculated using the probable trajectories, and the associated necessary evasive maneuvers [determine a driving task] are determined in each case."),
And determine a safety level of the driving task according to the safety level of the obstacle corresponding to the obstacle information of the obstacle, wherein the driving task is used to avoid a collision with the corresponding obstacle (Stommer: [0062] "In step S4, a first decision stage of the method, the movement model from step S3 is used to predict possible collisions of the vehicle F0 with the vulnerable road users VVk involved in the traffic situation. The associated trajectories T(a_k) of the vulnerable road users VVk are determined, which are on a collision course with the vehicle F0 with a probability p(a_k, t_k) at the time t_k [determine safety of obstacle]. Depending on the respective result, a sequence of decisions regarding necessary evasive maneuvers AWM(a_k) is made [driving task to avoid a collision with obstacle]. The method is designed in such a way that the necessary evasive maneuvers AWM(a_k) around vulnerable road users VVk are initially only calculated on the basis of possible collision times t_k of the trajectories T(a_k) [determine safety level of driving task].");
Sort driving tasks corresponding to the plurality of obstacles according to safety levels of the driving tasks to obtain a sorting result, determine a schedule of the driving tasks according to the sorting result (Stommer: [0041] and [0049] "If there are conflicts with regard to necessary evasive maneuvers AWM(a_k), then the method has a further advantageous decision stage for solving the conflicts. In a conflict situation, the method uses additionally calculated expected values E(k) of a risk variable L(k) [according to safety level] in order to prioritize a necessary evasive maneuver [sorting driving task corresponding to obstacles to obtain sorting result] over another necessary evasive maneuver."  Also, "In an acute emergency, the control device will forward corresponding control commands to the vehicle's actuator system in order to initiate prioritized evasive maneuvers."), 
And perform the driving tasks according to the schedule; and in case that there is at least one of the driving tasks that has not been performed4855-5275-4473, v. 1Application No. 17/030,919Response to Office ActionPage 5 currently and there is a newly added driving task, when the newly added driving task has a higher safety level, perform the newly added driving task preferentially (Stommer: [0013] and [0040] "If the evasive maneuvers around several vulnerable road users cannot be carried out sequentially or simultaneously because several necessary evasive maneuvers contradict each other, or because necessary evasive maneuvers subsequently lead to collisions with other vulnerable road users, the method includes the risk value determined during environment recognition in the decision-making process for determination appropriate evasive maneuvers to resolve these conflicts. In this way, the control device forwards prioritized evasive maneuvers [perform driving task according to schedule] as corresponding control commands to the vehicle's actuator system in order to initiate the evasive maneuver directly in an acute emergency."  Also, "In a conflict situation, the method uses additionally calculated expected values E(k) of a risk variable L(k) in order to prioritize a necessary evasive maneuver over another necessary evasive maneuver [schedule driving tasks according to sorting result]. The risk variable L(k) is a measured variable that was measured by the sensors when recognizing the surroundings or determined by means of unidirectional or bidirectional transmitting and receiving units such as Car2Car or Car2X communication." Note that a skilled practitioner would recognize that Stommer executes the evasive maneuver with the highest priority.  Therefore, it can be implied that even if there is a new driving tasks added, it will be scheduled and performed based on the priority of the evasive maneuvers. Stommer further teaches in [0048] that the data is constantly updated for determining trajectories and evasive maneuvers. The updating data includes environment recognition which can lead to a new driving tasks if another obstacle is identified in the environment.).  
Yoo and Stommer are considered to be analogous to the claim invention because they are in the same field of autonomous vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo to incorporate the teachings of Stommer to sort driving tasks, determine a schedule according to the sorting result, and perform the driving task because it provides the benefit of autonomous vehicle control to avoid a collision when there are multiple obstacles that could result in a collision with the vehicle.  Additionally, the autonomous vehicle control provides the benefit of increased safety of the vehicle and passengers. 
20.	Regarding Claim 11, Yoo and Stommer remains as applied above in Claim 10, and further, Yoo teaches the instructions are executed by the at least one processor to enable the at least one processor to: 21acquire environmental data of an environment around the vehicle through a sensor provided in the vehicle (Yoo: [0028] "In particular, the surrounding information detector 110 may be configured to detect surrounding information [acquiring environmental data, around vehicle] of a vehicle using various types of sensors mounted within the vehicle [sensor provided in vehicle]. The surrounding information may include road information, and the velocity, longitudinal acceleration, lateral acceleration, and position of a dynamic obstacle around the vehicle [identify obstacle information]."); 
and identify the plurality of obstacles according to the environmental data, and determining the obstacle information of each obstacle of the plurality of obstacles (Yoo: [0039] "The collision risk calculation module 163 may be configured to calculate the degree of collision risk with respect to a dynamic obstacle [determine obstacle information] (e.g., a neighboring vehicle) using the surrounding information [identify obstacle from environmental data], the road information, and the vehicle information output from the surrounding information detector 110 and the vehicle information detector 120.").
21.	Regarding Claim 12, Yoo and Stommer remains as applied above in Claim 11, and further, Yoo teaches the sensor comprises at least one of the following: a camera, a radar and a lidar (Yoo: [0029] "The surrounding information detector 110 may further be configured to obtain the surrounding information using an image sensor, a distance sensor, a position sensor, and the like. The distance sensor may be any one of an infrared sensor, a radio detection and ranging (RADAR) sensor, a light detection and ranging (LiDAR) sensor, a laser scanner, and the like...").  
22.	Regarding Claim 13, Yoo and Stommer remains as applied above in Claim 10, and further, Yoo teaches the instructions are executed by the at least one processor to enable the at least one processor to: predict a moving track of the obstacle according to the obstacle information of the obstacle (Yoo: [0040] "The collision risk calculation module 163 may be configured to predict a driving path of the dynamic obstacle [predict a moving track of obstacle] using the information regarding the velocity, longitudinal acceleration, lateral acceleration, and position of the dynamic obstacle [according to obstacle information] and the road information that have been obtained by the surrounding information detector 110."); 
And determine the safety level of the obstacle according to the driving information of the autonomous driving vehicle and the moving track of the obstacle (Yoo: [0040] "When the driving path of the dynamic obstacle is predicted, the collision risk calculation module 163 may be configured to predict the positions of the vehicle [according to driving information] and the dynamic obstacle [according to moving track of obstacle] pert seconds to determine whether there is a collision risk [determine safety level of obstacle] (see FIG. 3).").  
23.	Regarding Claim 14, Yoo and Stommer remains as applied above in Claim 13, and further, Yoo teaches the instructions are executed by the at least one processor to enable the at least one processor to: predict a collision time of the autonomous driving vehicle with the obstacle according to the driving information of the autonomous driving vehicle and the moving track of the obstacle (Yoo: [0040] "When the driving path of the dynamic obstacle is predicted, the collision risk calculation module 163 may be configured to predict the positions of the vehicle [according to driving information] and the dynamic obstacle [according to moving track of obstacle] pert seconds to determine whether there is a collision risk (see FIG. 3) [determine safety risk, predict collision time]. As a time to collision (TTC) is reduced, the degree of collision risk may be increased."); 
And determine the safety level of the obstacle according to the collision time (Yoo: [0030], [0048], and [0049] "The vehicle behavior determiner 130 may be configured to determine vehicle behavior based on a global path generated by a global path planner (not shown), the surrounding information, and the vehicle information. The vehicle behavior determiner 130 may be configured to determine whether the vehicle should make a lane change. The vehicle behavior determiner 130 may further be configured to determine a behavior mode of the vehicle based on whether the lane change is required."  Also, "In other words, when a collision is not predicted [according to collision time] in one or more candidate paths among the target lane candidate paths, the path selection module 167 of the driving path generator 160 may be configured to select one of the corresponding candidate paths in which the collision is not predicted as the local path."  Also, "Meanwhile, when the collision is predicted in all of the target lane candidate paths [determining safety level of obstacle, according to predicted collision] in operation S140, the driving path generator 160 may be configured to generate a velocity profile based on a vehicle velocity and a target velocity in operation S170.").  
24.	Regarding Claim 15, Yoo and Stommer remains as applied above in Claim 13, and further, Yoo teaches the driving information comprises at least one of the following information: a speed, a heading angle, an acceleration and a heading angular velocity (Yoo: [0030] "The vehicle information detector 120 may be configured to obtain the vehicle information [driving information] such as the velocity [speed], position, steering angle [heading angle], and the like, of the vehicle using a velocity sensor, a position sensor, a steering angle sensor, and the like.").  
25.	Regarding Claim 16, Yoo and Stommer remains as applied above in Claim 10, and further, Stommer teaches the instructions are executed by the at least one processor to enable the at least one processor to: determine a task with the highest safety level in the driving tasks, and preferentially perform the task with the highest safety level (Stommer: [0013] and [0040] "If the evasive maneuvers around several vulnerable road users cannot be carried out sequentially or simultaneously because several necessary evasive maneuvers contradict each other, or because necessary evasive maneuvers subsequently lead to collisions with other vulnerable road users, the method includes the risk value determined during environment recognition in the decision-making process for determination appropriate evasive maneuvers to resolve these conflicts. In this way, the control device forwards prioritized evasive maneuvers [perform driving task according to schedule] as corresponding control commands to the vehicle's actuator system in order to initiate the evasive maneuver directly in an acute emergency."  Also, "In a conflict situation, the method uses additionally calculated expected values E(k) of a risk variable L(k) in order to prioritize a necessary evasive maneuver [determine and preferentially perform task] over another necessary evasive maneuver [schedule driving tasks according to sorting result]. The risk variable L(k) is a measured variable that was measured by the sensors when recognizing the surroundings or determined by means of unidirectional or bidirectional transmitting and receiving units such as Car2Car or Car2X communication.”).
26.	Regarding Claim 17, Yoo and Stommer remains as applied above in Claim 10, and further, Yoo teaches the obstacle information comprises at least one of the following information: a type of the obstacle and a position of the obstacle (Yoo: [0007] "The surrounding information may include road information regarding the vehicle, and the velocity, longitudinal acceleration, lateral acceleration, and position [position of obstacle] of a dynamic obstacle [type of obstacle] around the vehicle.").  
27.	Regarding Claim 18, Yoo and Stommer remains as applied above in Claim 10, and further, Yoo teaches the apparatus is an electronic device with a computing capability (Yoo: [0023] "Furthermore, control logic of the present invention may be embodied as non-transitory computer readable media on a computer readable medium containing executable program instructions [computing capability] executed by a processor, controller/control unit or the like [electronic device].").  
28.	Regarding Claim 19, Yoo and Stommer remains as applied above in Claim 18, and further, Yoo teaches the apparatus is an on-board 22computer (Yoo: [0028] "As illustrated in FIG. 1, the path planning apparatus for an autonomous vehicle may include a surrounding information detector 110, a vehicle information detector 120, a vehicle behavior determiner 130, a storage 140, an output 150, and a driving path generator 160 (e.g., a navigation system). The various detectors and components of the apparatus may be executed by a controller [onboard computer] having a memory and a processor.  In particular, the surrounding information detector 110 may be configured to detect surrounding information of a vehicle using various types of sensors mounted within the vehicle.").  
29.	Regarding Claim 20, Yoo and Stommer remains as applied above in Claim 1, and further, Yoo teaches a non-transitory computer readable storage medium, having computer instructions stored thereon, wherein the computer instructions are configured to enable the computer to execute the method according to claim 1 (Yoo: [0023] "Furthermore, control logic of the present invention may be embodied as non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor [execute method], controller/control unit or the like.").

Response to Arguments
30.	Applicant’s arguments with respect to Claims 1-8 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Stommer has been applied to teach the amended subject matter of sorting driving tasks according to the safety levels of the driving tasks to obtain a sorting result, determine a schedule of driving tasks, and perform the driving task according to the schedule.  Also, Stommer has been applied for the case where at least one driving tasks is not been performed currently and there is a newly added driving task, and to perform the newly added driving task when it has a higher safety level.  Stommer has been applied in the rejection above as cited in at least paragraphs [0010], [0013], [0040]-[0041], [0049], [0059], and [0062].
31.	Yoo (US 20170320500 A1) in view of Stommer (DE 102018001968 B3) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
32.	Claims 1-20 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.


Prior Art
33.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Moustafa (US 20220126863 A1)
Shalev-Schwartz (US 11345340 B2)

Conclusion
34.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663